Citation Nr: 1020596	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-31 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction (ED), claimed as secondary to diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension (HTN), 
claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to November 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2007 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran had 
requested, and was scheduled for, a Travel Board hearing; 
however, he failed to report to such hearing in April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

The Board notes that service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  In 
addition, service connection may be established on a 
secondary basis for a disability which is aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  However, the Veteran may 
only be compensated for the degree of disability over and 
above the degree existing prior to the aggravation.  Id.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  (Both 
holding that mere temporary or intermittent flare-ups of a 
pre-existing injury or disease during service are 
insufficient to be considered "aggravation in service", 
unless the underlying condition, itself, as contrasted with 
mere symptoms, has worsened).

The medical evidence of record shows that the Veteran has 
current diagnoses of ED and HTN.  However, regarding the 
claims of secondary service connection for such disabilities, 
the Board finds that there are no etiology opinions of record 
adequate for adjudication purposes.  The Veteran maintains 
that his ED and HTN are due to his service-connected diabetes 
mellitus.  On May 2008 VA examination, the examiner stated 
that the etiologies of ED and HTN are complicated and 
multifactorial (it was noted that ED and HTN began prior to 
the onset of diabetes.)  He stated that diabetes can cause a 
worsening of such conditions.  The Veteran has not afforded 
VA examinations to determine whether or not his ED and HTN 
were indeed caused or aggravated (in light of Allen v. Brown, 
7 Vet. App. 439, 448 (1995)) by his service-connected 
diabetes mellitus, type II.  As the questions presented in 
these matters are essentially medical in nature, a VA 
examination to secure medical advisory opinions is necessary.  
See 38 U.S.C.A. § 5103A.

The Board notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a non service-connected disease or injury by a service- 
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO and the VA examiners is 
directed to these changes (and to Allen) so that the reports 
of the VA examination directed by the Board include the 
necessary information.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
or physicians to determine whether his ED 
and HTN are related to (were caused or 
aggravated by) his service-connected 
diabetes mellitus, type II.  The Veteran 
should be properly notified of the 
examination(s) and of the consequences of 
a failure to appear.  His claims file must 
be reviewed by the examiner(s) in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  Based on 
review of the Veteran's pertinent medical 
history and with consideration of sound 
medical principles, the examiner(s) should 
provide the following opinions:
(a) Is it at least as likely as not 
(50 percent or better probability) 
that the Veteran's ED was caused or 
aggravated (i.e., chronically 
worsened) by his service-connected 
diabetes mellitus, type II?  If the 
examiner finds that the Veteran's ED 
was not caused, but was aggravated 
by, his diabetes, the examiner should 
identify the baseline level of 
severity of the ED prior to the onset 
of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the ED is due to natural 
progress, the examiner should 
identify the degree of increase in 
severity due to natural progression.  
The examiner must explain the 
rationale for all opinions expressed. 

(b) Is it at least as likely as not 
(50 percent or better probability) 
that the Veteran's HTN was caused or 
aggravated (i.e., chronically 
worsened) by his service-connected 
diabetes.  If the examiner finds that 
the Veteran's HTN was not caused, but 
was aggravated by, his diabetes, the 
examiner should identify the baseline 
level of severity of the HTN prior to 
the onset of aggravation, or by the 
earliest medical evidence created at 
any time between the onset of 
aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some 
of the increase in severity of the 
HTN is due to natural progress, the 
examiner should identify the degree 
of increase in severity due to 
natural progression.  The examiner 
must explain the rationale for all 
opinions expressed.

2.  The RO should ensure that all 
development sought above is completed (all 
questions posed are answered), and then 
re-adjudicate the claims of service 
connection for ED and HTN as secondary to 
service connected diabetes mellitus, type 
II.  38 C.F.R. § 3.310(b) (effective 
October 10, 2006) should be applied, as 
pertinent.  If either claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

